Citation Nr: 1030471	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for left-sided weakness, 
including as secondary to service-connected cerebrovascular 
accident (hereafter, stroke) residuals.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had verified U.S. Naval Reserve inactive duty for 
training from August 1, 1997, to August 12, 1997, and from 
October 2, 1998, to October 3, 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a rating decision entered in January 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the benefit sought.  The Board 
previously remanded this case in October 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States 
Court of Appeals for Veterans Claims (Court) addressed whether VA 
complied with its duty to assist by not seeking an additional 
medical examination after the previous examiners said they could 
not decide whether there was a relationship between current 
conditions and military service "without resort to mere 
speculation."  The Court concluded that it depends on what the 
examiner said in the rest of the report.  If the examiner used 
that phrase as a short-cut to avoid doing the necessary analysis, 
and the report shows that the examiner has not fully considered 
all pertinent and available medical facts, then a new examination 
is required.

This case raises similar concerns.  The Board remanded this case 
in October 2009 to ascertain whether the VA examiner who 
conducted a September 2008 VA examination could provide a 
rationale for a favorable nexus opinion contained in that 
examination report.  The examiner's January 2010 addendum, 
however, indicates that he could not definitely conclude without 
resorting to speculation as to the etiology of the Veteran's 
illness.  No adequate explanation was provided for this 
statement.  The examiner further noted that it was at least as 
likely as not that the Veteran sustained a cerebral ischemic 
event during her reserve drills, as per the opinion of her 
treating neurologists at the time, and she had severe functional 
limitation and loss.  This opinion does not in any way answer the 
question posed by the Board, and a further April 2010 response 
from the examiner indicates that no additional information was 
forthcoming.  This matter is also complicated by a February 2010 
neurological consultation report, which suggests a secondary 
functional disorder such as conversion or somatization disorder.     

Under these circumstances, the Board finds that the only 
acceptable recourse would be to afford the Veteran an additional 
VA neurological examination to fully ascertain the nature and 
etiology of any current left-sided neurological disability, if 
present.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left-
sided weakness.  The examiner must review 
the claims file in conjunction with the 
examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
chronic left-sided weakness.  If the 
examiner finds no left-sided neurological 
disorder, he or she should explain this 
finding in light of the Veteran's own 
complaints, the September 2008 VA 
examination report, and the February 2010 
neurology consult.  If, however, a 
diagnosis is rendered, the examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
diagnosed left-sided neurological disorder 
is etiologically related to the Veteran's 
service-connected residuals of a 
cerebrovascular accident.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


